           Case 2:11-cv-01805-RFB-CWH Document 524 Filed 04/14/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     ROGER W. WENTHE
 3   Nevada Bar No. 8924
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: 702-388-6336
     Email: roger.wenthe@usdoj.gov
 6
     Attorneys for the United States
 7

 8                                UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   Rosemary Garity,                             ) Case No: 2:11-cv-01805-RFB-CWH
                                                  )
11                   Plaintiff,                   )
                                                  )
12          v.                                    ) Defendant’s Motion to Re-Tax Costs
                                                  )
13   USPS PMG Megan J. Brennan,                   )
                                                  )
14                   Defendant.                   )
                                                  )
15

16          The Defendant, pursuant to Fed. R. Civ. P. 54(d)(1) and LR 54-12, requests the

17   Court to review and re-tax the costs which were taxed by the Clerk of Court. See ECF Nos.

18   522 and 523.

19          Respectfully submitted this 14th day of April 2020.
20                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
21
                                               /s/ Roger Wenthe
22                                             ROGER W. WENTHE
                                               Assistant United States Attorney
23

24

25

26

27

28


                                                  1
          Case 2:11-cv-01805-RFB-CWH Document 524 Filed 04/14/20 Page 2 of 2




 1                                 Memorandum of Points and Authorities

 2          The Defendant requests the Court to review and re-tax the following portions of the

 3   clerk’s order taxing costs:

 4          1.      Fees for printed or electronically recorded transcripts necessarily obtained for

 5   use in the case.

 6          2.      Fees for exemplification and the costs of making copies of any materials where

 7   the copies are necessarily obtained for use in the case.

 8          In accordance with LR 54-12(b), which states that the motion will be decided based on

 9   the materials already provided to the clerk, the Defendant hereby refers the Court to its

10   Objection to Bill of Costs, ECF No. 495.

11          Respectfully submitted this 14th day of April 2020.

12                                                 NICHOLAS A. TRUTANICH
                                                   United States Attorney
13
                                                   /s/ Roger Wenthe
14                                                 ROGER W. WENTHE
                                                   Assistant United States Attorney
15

16

17

18                                        PROOF OF SERVICE

19          I, Roger W. Wenthe, certify that the foregoing document was served this date via the

20   Court’s Electronic Case Filing system.

21          Dated this 14th day of April 2020

22                                                 /s/ Roger Wenthe
                                                   ROGER W. WENTHE
23                                                 Assistant United States Attorney

24

25

26

27

28


                                                      2
